Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed November 28, 2022 is acknowledged.  Claim 23 is amended.  Claims 23-25, 27-34, 36, and 39-44 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed July 26, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 25, 27-32, 34, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2016/0038881 (Yang, of record) in view of Prouty et al., US 2011/0233126 (Prouty, of record).
Regarding claim 23, Yang discloses a membrane separation device (abstract, figs. 1-18), the device comprising:
 a pressure tight container (REF 10) in which the membranes (REF 50) are received in a pressure-tight manner, at least one intake (see aperture in disc between REF 50 and REF 411, fig. 3), at least one permeate outlet (REF 331), and at least one outlet for a retentate (see aperture in disc between REF 50 and REF 331, fig. 4), wherein the pressure tight container is made of a plastic (¶ 0033);
A first end element (see disc between REF 50 and REF 411, fig. 3) and a second end element (see disc between REF 50 and REF 331, fig. 4) are received in the container through a first open end (i.e. ‘bottom’ of REF 10, fig. 2) and a second open end (i.e. ‘top’ of REF 10, fig. 2) respectively, wherein a module (REF 50) of the membranes that is inserted and received in the interior of the container is releasably secured at both open ends of the container with a retaining ring (REF 31, figs. 3-4), which releasably engages in a respective circumferential groove (REF 11, figs. 3-4) formed on the circumference of the interior of the container; and
A disk-shaped adjustment flange (REF 32, figs. 3, 6) is located between the retaining ring at the first open end of the container and a first pressure element (REF 33/34/41, figs. 3, 6), wherein the first pressure element is placed on top of the first end element at the first open end (fig. 3), such that is bears on the first end element (fig. 3), wherein the adjustment flange (REF 32) has numerous axial threaded holes (REF 323C, fig. 16, ¶ 0050) parallel to an axis of the container.
Yang does not disclose the threaded holes are provided with adjustment screws to axially displace the pressure element by axially turning the adjustment screw.  However, Prouty discloses membrane module assemblies (abstract, figs. 8-9) comprising a flange plate (REF 326) having a plurality of threaded holes (¶ 0067) and provided with adjustment screws (REF 324), whereupon axial turning of the screws provides an axial displacement of a membrane module assembly (via compression/decompression of REF 336, ¶ 0070-0072).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Yang to include the axial adjustment screw arrangement described in Prouty in order to prevent movement of the seal itself under extreme pressure loads found in reverse osmosis (Prouty, ¶ 0072).
Regarding claim 25, Yang (in view of Prouty) discloses a device wherein the plastic is composed of aramid [poly(1,4-phelene terephthalamide)] (¶ 0033).
Regarding claims 27-29, Yang (in view of Prouty) discloses a device wherein the plastic is reinforced by glass fibers or carbon fibers (¶ 0033).
Regarding claim 30, while Yang discloses a device where the container can be made from a variety of materials, Yang does not explicitly disclose a container wherein the plastic is PVC.  However, Prouty discloses membrane module assemblies (abstract, figs. 1-2) where the housing is formed from PVC (¶ 0038).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Yang to incorporate PVC in the housing as described in Prouty in order to provide a housing which can withstand high pressures and corrosive environments (Prouty, ¶ 0038).
Regarding claim 31, Yang (in view of Prouty) discloses a device wherein the container forms a tube-shaped element with a substantially circular cross section (figs. 1-2).
Regarding claim 32, Yang (in view of Prouty) discloses a device wherein the intake is formed on the first end element (see aperture in disc between REF 50 and REF 411, fig. 3).
Regarding claim 34, Yang (in view of Prouty) discloses a device wherein the retentate outlet (see aperture formed on disc member between REF 50 and REF 331, fig. 4) is formed on the second end element.
Regarding claim 39, Yang (in view of Prouty) discloses a device wherein the first and second end elements are substantially plate shaped and has a groove encompassing its radial circumferences for receiving a sealing element (se O-ring provided in a groove of each end element as described above).
Regarding claim 40, Prouty further discloses that it is common to use spirally wound membrane units (abstract) in membrane module devices.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Prouty as relied in the rejections set forth above, and in further view of Stolarik et al., US 2011/0192781 (Stolarik, of record).
Regarding claim 24, while Yang (in view of Prouty) discloses a device where the container can be made from a variety of materials, Yang does not explicitly disclose a container wherein the plastic is an epoxy resin.  However, Stolarik discloses membrane module assemblies (abstract, figs. 1-2) where the housing is formed from an epoxy resin (¶ 0027).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Yang (in view of Prouty) to incorporate an epoxy resin in the housing as described in Stolarik in order to prevent rupture of the housing assembly in light of substantial internal pressures (Stolarik, ¶ 0027).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Prouty as relied upon in the rejections set forth above, and in further view of Fujiwara et al., US 6224767 (Fujiwara, IDS).
Regarding claim 36, while Yang (in view of Prouty) discloses a device having sealing rings (i.e. retaining rings as described above) for maintaining a membrane module within the container, Yang does not explicitly disclose a device wherein multiple modules comprised of membrane elements are received in the interior of the container.  However, Fujiwara discloses membrane module devices (abstract, fig. 1) comprising multiple modules (REF 7, fig. 3) provided within a housing.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Yang (in view of Prouty) to incorporate multiple membrane modules as described in Fujiwara since it has been held that mere duplication of the essential working parts of a device involves no more than routine skill in the art (in light of Fujiwara) absent a showing of criticality or unexpected results (MPEP 2144.04, Section VI, Part B).
Claim(s) 33 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Prouty as relied upon in the rejections set forth above, and in further view of Fruetsche, DE 20 2008/014306 (Fruetsche, of record).
Regarding claim 33, Yang (in view of Prouty) does not explicitly disclose the permeate outlet being formed on the second end element.  However, Fruetsche discloses a membrane module device (figs. 1-2) comprising a feed inlet (REF 4) and a permeate outlet (REF 9) formed in an element on an opposite, i.e. second, end of the membrane module device.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Yang (in view of Prouty) to reposition the permeate outlet through the second element as described in Fruetsche since it has been held that rearranging parts of an invention (in light of Fruetsche) involves only routine skill in the art (MPEP 2144.04, Section VI, Part C).
Regarding claims 41-42, Yang (in view of Prouty) does not explicitly disclose a device wherein the membranes are configured as a stack of flat membrane units or as a pillow membrane.  However, Fruetsche discloses membrane module devices where said membranes can be configured as a flat stack of membranes or as pillow membranes (REF F, fig. 2).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Yang (in view of Prouty) to incorporate a flat stack or pillow membrane style configuration as described in Fruetsche in order to provide longer filtration pathways for increased separation efficiency.
Regarding claim 43, Fruetsche further discloses a membrane module device wherein a tensioning bolt (REF 2, fig. 2) passes axially through the membrane stack.
Regarding claim 44, Fruetsche further discloses a membrane module device wherein permeate exiting the membrane stack is conveyed to a permeate outlet (REF 9, fig. 2) through the tensioning bolt (REF 2, fig. 2).
Response to Arguments
Applicant's arguments filed November 28, 2022 have been fully considered and are persuasive.  However, a new grounds of rejection has been provided in light of Prouty et al,. US 2011/02333126 (of record).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779